Citation Nr: 1820634	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and June 2014 rating decisions of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This case was previously before the Board in November 2016 and September 2017.  In August 2016, the Board remanded the Veteran's claims for further development.  In September 2017, the Board requested an opinion from a specialist in the employ of the Veterans Health Administration (VHA).  A VHA opinion was authored in November 2017, and that opinion has been associated with the record and was sent to the Veteran in January 2018.  The Veteran was given 60 days to provide a response.  The Veteran responded that he had no further argument or evidence to submit and asked that the Board immediately proceed with the adjudication of his appeal.  As such, the appeal is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's back disability is not etiologically related to his active service. 

2.  The Veteran's cervical spine disability is not etiologically related to his active service.

3.  The Veteran's bilateral foot disability is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Attempts were made to obtain Social Security Administration (SSA) medical records, but a response was received from SSA that such records did not exist.  Additionally, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with multiple VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Back Disability

The Veteran is seeking service connection for his back disability.  A July 2012 VA examiner first noted findings that the Veteran had thoracolumbar arthritis, pursuant to imaging studies, and diagnosed chronic thoracolumbar spine strain with mild degenerative changes.

Although service treatment records do not confirm the incident, the Veteran testified before the Board and repeatedly asserted throughout the appeal period that he first injured his back in 1985 when he allegedly fell 20 feet from a poll in training.  Service treatment records do show, however, that the Veteran sought treatment on April 9, 1986 for a back injury resulting from hitting his upper back on a motor vehicle door, another incident for which the Veteran has asserted led to his current back condition.  The provider assessed the Veteran with having a contusion and abrasion of his left upper back.  Nearly a year later, in July 1987, the Veteran underwent a physical examination and his spine was evaluated as normal.  He denied any history of recurrent back pain at that examination.  

Nevertheless, the Veteran clearly has a current back disability and the evidence also shows an in-service injury to his spine.  Therefore, his claim for service connection for a back disability turns upon a finding of a medical nexus linking his current disability to his in-service injury.

Post-service medical records show that in March 2002, the Veteran presented to VA with reports of back pain.  There are no earlier post-service medical records indicating that the Veteran treated for back pain prior to March 2002.   The Veteran underwent a MRI of his back in August 2013.  Mild facet arthropathy was found in the lumbar spine, but, otherwise, there was no significant disc disease or finding of significant neural stenosis at any level.  The Veteran also underwent a MRI of his spine in February 2014.  At that time, mild degenerative changes were noted in the thoracic spine, but findings were otherwise negative.

The Veteran was afforded a VA examination in July 2012 for his thoracolumbar spine.  The Veteran reported that he injured his back in 1985 in Fort Gordon, Georgia as a pole climber.  He further stated that he was seen by a doctor but did not complain much for fear of being kicked out of service.  The Veteran also reported that he sustained a second back injury in service, when the door of a military vehicle swung and hit him in the back, causing pain which he has continued to experience.  As stated above, the examiner noted findings that the Veteran had thoracolumbar arthritis, pursuant to imaging studies, and diagnosed chronic thoracolumbar spine strain with mild degenerative changes.  The examiner did not provide an opinion as to the etiology of the Veteran's back condition.

The Veteran was afforded another VA examination for his thoracolumbar spine in July 2013.  The examiner diagnosed chronic thoracolumbar spine strain with mild degenerative changes, but stated that the condition was less likely than not incurred in or caused by hitting his back against a motor vehicle door edge causing a contusion/abrasion on his left upper back while in service.  The examiner explained that the one service treatment record indicating injury was for a contusion and abrasion, which is not a trauma that would cause degenerative changes.  Further, the examiner noted that there was no mention of any back complaint or issues on subsequent in-service examination and that the mild degenerative changes noted on x-rays are age appropriate.

In September 2017, the Board requested a VHA specialist opinion from an orthopedic spine surgeon for clarity on the issue of whether the Veteran's back condition was etiologically related to his active service.  See 38 C.F.R. § 20.901 (a) (2017).  As noted, such opinion was rendered in November 2017.  Both a board certified orthopedic surgeon and a physician holding the position of C&P Section Chief concluded that it was less likely than not that the Veteran's back disability either began during or was otherwise caused by his military service.  In rendering this opinion, the specialists provided a detailed review of the Veteran's medical records and related medical literature and determined that there was no medical evidence or literature to support the Veteran's contention that his back disability was caused by any event in service.  The specialists noted that imaging studies of the Veteran's spine did not report any findings of residuals of prior trauma, as had been claimed by the Veteran.  Further, the imaging findings were consistent with age-related findings.  In addition, they wrote that the Veteran's contentions that marching in the Army band caused his back to deteriorate was unfounded, as activities such as practicing for and marching in the band would have actually improved his strength and fitness and would not have caused the age-related conditions he currently had.  Finally, the specialists wrote that the Veteran's contention that degenerative changes or arthritis are not the result of the normal aging process is not supported by the medical literature.  Aging is a well-recognized factor in the development of degenerative disc/joint disease and osteoarthritis.  Of note, because the medical professionals who provided the opinion include an orthopedic surgeon and the chief of the C&P Section of the medical center, the two can be presumed to have the education and training commensurate with such positions, as they are an expert in orthopedics and an expert in VA examinations.

The Veteran submitted two letters from treatment providers, one from a chiropractor written in 2017, and one from a gastroenterologist dated June 2016.  The chiropractor indicated that he had treated the Veteran four times in April and May 2017, and stated that he felt the treatment the Veteran was receiving was service-related, as per his history presented by him.  The gastroenterologist's letter stated that the Veteran had continuing back and neck problems following an injury he received in the lineman training school in active service, but no rationale was provided.  None of the Veteran's other medical records provide opinions linking his back disability to his service.  

The Veteran testified before the Board in May 2016.  He described two accidents which he claimed occurred in service, the motor vehicle door accident documented in his service treatment records, and falling from a 20-foot pole while working as a lineman at Fort Gordon in Georgia.  He reported having pain in his back since the door accident that reportedly never went away.  The Veteran's spouse testified that the Veteran had seen a chiropractor who told him that his back condition was of the type which results from having an old injury.  The Veteran again informed the Board that he continued to have back problems throughout service, but he just dealt with it without seeking medical treatment.  He also denied incurring any back injuries after service.

The Veteran, his spouse, and his mother-in-law submitted multiple written statements in support of his claim.  First, the Veteran submitted a statement in support of his claim dated July 2012.  He wrote that he hurt his back in the Army in Fort Gordon and then again in the motor pool while working in Germany in service.  

The Veteran's wife submitted a written statement dated July 2012, wherein she wrote that her husband's pain issues began in service.  She stated that his back began to bother him after standing at attention for hours playing saxophone in the Army band, running, marching, and performing guard duty.  He continued to work despite having the pain, because he was very dedicated to doing what he was told to do.  She further stated that he later was injured while working on an army vehicle and went to see the doctor for his back. 

The Veteran's wife submitted another written statement in October 2013, again stating that the Veteran was told to "be a soldier and deal with it" regarding his back pain in service.  She also stated that the VA recently took x-rays of his back and discovered a large mass near the area where he "'fell' out of a military truck in Germany on duty."  The Board notes, however, that it could not locate a medical opinion of record relating a back mass to an in-service injury.  The Veteran's spouse also wrote that relatives noticed he was weak and complaining of pain when he returned from service.

A written statement submitted by either the Veteran or his representative in December 2013 argued that back degenerative changes were not appropriate for his age, because degenerative changes are reflective of injury, not wear/tear from use, unlike one would see with a tooth or pair of shoes.  

The Veteran's wife submitted another written statement in February 2014, claiming that the Veteran was very active prior to service and did not have issues with his feet until service.  She wrote that he sought care a number of times in the military, but was told to deal with it.  She also stated that he recently saw an Army podiatrist who told the Veteran that he had extremely high arches from wearing improper footwear for extended periods of time.  The Veteran's wife also presented a new argument in her statement, asserting that the Veteran's foot problems caused him to have back issues.  The Board recognizes that the Veteran's wife has asserted that the Veteran's back problem could be secondarily service-connected to his foot problem.  However, as discussed in the below section regarding the bilateral foot claim, the Board does not find the Veteran's bilateral foot condition to be service-connected.  Therefore, lacking a service-connected foot disability, service connection on a secondary basis for the Veteran's back condition is not warranted.

The Veteran's mother in law also submitted a written statement in March 2015, restating assertions made in prior written statements by the Veteran and his spouse.  She also stated that there was documented damage and degeneration to parts of his spine which could only be attributed to an injury.

In assessing the evidence of nexus, the Board notes that when it is evaluating the evidence of record, it must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

In this case, the Board has received nexus opinions from multiple medical professionals.  Because these medical professional are presumed to have appropriate medical training and experience, the Board accepts all opinions as competent and credible.  Nevertheless, the Board must determine what evidence is the most probative.  Upon review of the medical evidence of record, the Board places more probative weight on the negative nexus opinions of the 2013 VA examiner and 2017 VHA letter specialists than on the 2016 gastroenterologist opinion and the 2017 chiropractor opinion.   

With regard to the 2016 gastroenterologist's opinion, the doctor did not support his opinion with any rationale and it is not apparent that he reviewed any medical records in support of this opinion.  With regard to the 2017 chiropractor's opinion, the Board notes that the opinion is based on the Veteran's statements, and not on medical principles, and does not even specify the conditions being related to service.  The Board, therefore, places relatively little probative weight on these two opinions.

Conversely, the opinions of the 2013 VA examiner and 2017 VHA specialists are supported by rationales that thoroughly consider the medical evidence of record, including the Veteran's historical treatment records and relevant medical literature.  The Board finds these opinions credible and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly affords greater probative weight to the negative nexus opinions of record than to the positive ones linking the Veteran's lumbar spine to the claimed in-service injuries.

The Board also notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a back disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's back disability is related to his service, the Board has not uncovered any probative medical evidence which supports such a connection, and the Veteran and his family members who indicated otherwise during the appeal period lack the medical expertise to competently determine the etiology of his back disability.

The Board concludes that the weight of the evidence is against a direct service connection for a back disability.

Being that the Veteran has a diagnosis of thoracolumbar arthritis, for which a presumptive service connection could apply, further analysis is necessary to determine if a presumptive service connection for arthritis is warranted.  Ultimately, it is not.  The Board considered whether the Veteran has presented a continuity of symptomatology associated with his lumbar spine arthritis, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's current thoracolumbar spine issues until 2002, more than twelve years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Moreover, recurrent back pain was specifically denied at separation.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms of thoracolumbar arthritis since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's thoracolumbar arthritis symptoms began within one year following separation from service, the Board finds that the Veteran's thoracolumbar spine arthritis was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's lumbar spine disability.  38 C.F.R. §§ 3.307, 3.309.

As such, lacking a direct or presumptive service connection for the Veteran's back  disability, service connection is not warranted.


Cervical Spine Disability

The Veteran is also seeking service connection for his cervical spine disability.  The Veteran underwent an MRI of his cervical spine in April 2013 after complaining of chronic neck pain with numbness in his hands.  Multilevel degenerative disc disease was shown, with associated right-sided neuroforaminal narrowing, and also focal posterior disc protrusion.

Although service treatment records do not show treatment for complaints of neck pain or injury, the Veteran was a saxophonist in the Army Band in service and alleges that the thin, military-issued neck strap, which he wore for years in service, caused his current neck disability.

Being that the Veteran has a current neck disability and there is no dispute that he would have worn such a neck strap in service, his claim for service connection for a cervical spine disability turns upon a finding of a medical nexus linking his current disability to his in-service event, that of wearing the neck strap from which his instrument hung for years in service.

Post-service medical records show that in March 2002, the Veteran sought treatment for upper extremity tingling, but no specific neck pain.  Cervical spine x-rays were ordered and showed mild lower cervical spine degenerative changes.
There are no earlier post-service medical records indicating that the Veteran treated for neck pain or related extremity tingling prior to March 2002.   

In September 2017, the Board requested a VHA specialist opinion for clarity on the issue of whether the Veteran's cervical spine condition was etiologically related to his active service.  See 38 C.F.R. § 20.901 (a).  As noted, such opinion was rendered in November 2017.  Both a board certified orthopedic surgeon and a physician holding the position of C&P Section Chief concluded that it is less likely than not that the Veteran had a cervical spine disability that either began during or was otherwise caused by his military service.  In rendering this opinion, the specialists provided a detailed review of the Veteran's medical records and related medical literature and determined that there was no medical evidence or literature to support the Veteran's contention that his cervical spine disability was caused by any event in-service.  The specialists noted that imaging studies of the Veteran's cervical spine did not report any findings of residuals of prior trauma.  Further, the imaging findings were consistent with age-related findings.  The specialists also reviewed photos and videos of marching bands and noted that saxophones are not carried unsupported.  They are carried under the arm, or held in other positions by the upper extremities, even when not being played.  Thus, the weight of the saxophone would not be hanging from the neck strap unsupported, and would not be the source of any degenerative disc or joint disease.  Finally, the specialists wrote that the Veteran's contention that degenerative changes or arthritis are not the result of the normal aging process is not supported by the medical literature.  Aging is a well-recognized factor in the development of degenerative disc/joint disease and osteoarthritis.  The specialists cited references and concluded that the literature does not support the Veteran's contention that the saxophone neck strap used in the Army band has caused or aggravated any degenerative neck conditions that he has.  As noted previously, because the medical professionals who provided the opinion include an orthopedic surgeon and the chief of the C&P Section of the medical center, the two can be presumed to have the education and training commensurate with such positions, as they are an expert in orthopedics and an expert in VA examinations.

Again, as stated in the above thoracolumbar disability discussion, the Veteran submitted two letters from treatment providers, one from a chiropractor written in 2017, and one from a gastroenterologist dated June 2016.  The chiropractor indicated that he had treated the Veteran four times in April and May 2017 and stated that he felt the treatment the Veteran was receiving was service-related, as per his history presented by him.  The gastroenterologist's letter stated that the Veteran had continuing back and neck problems following an injury he received in the lineman training school in active service, but no rationale was provided.  None of the Veteran's other medical records provide opinions linking his cervical spine disability to his service.  

The Veteran and his spouse testified before the Board in May 2016 about his neck condition.  The Veteran described the neck strap he wore in service and his wife explained that the entire weight of the instrument would rest on the neck strap because he would not be holding the weight of it using his hands at all.  The Veteran did not provide testimony on the mechanics of how he would hold the saxophone in service.   

Again, the Veteran, his spouse, and his mother-in-law submitted multiple written statements in support of his claim.  First, the Veteran's wife submitted a written statement in July 2013.  She wrote that her husband held the weight of a 15-20 pound musical instrument around his neck in service, for hours at a time, in all sorts of weather, and that while he was on active duty, he sought medical treatment for aches in his neck.  

The Veteran's wife submitted another written statement in October 2013, wherein she wrote that her husband served for seven years as an "athletic musician" and that research shows that the thin instrument neck straps cause irreversible vertebrae damage, which would originally be felt as stiff necks in service, and then evolve into weakness and tingling in upper extremities twenty years later, consistent with what the Veteran had been experiencing.  She also wrote that relatives noticed he was weak and complaining of pain when he returned from service.

The Veteran submitted a written statement, which appears to have been written by his representative, in support of his neck claim in July 2014.  The statement indicated that the Veteran had neck problems ever since his back injury from the motor pool accident, which was asserted to have resulted in a hospital stay in Fort Gordon, Georgia, and bed rest.  Further, the statement stated that the Veteran stated that the saxophone strap he wore around his neck for six years wore on his cervical spine, and he was experiencing the "end results" from years of wearing the strap.  

The Board notes that statements made in this record were likely confused with the other claimed accident the Veteran reported, that of the pole fall, being that service treatment records showed the motor pool accident actually occurred in Germany and the Veteran was not consequently treated with bed rest or a hospital stay, but, rather, released to full duty with instructions to return as needed.  

The Veteran's mother in law also submitted a written statement in March 2015, restating assertions made in prior written statements by the Veteran and his spouse, mainly that the Veteran complained of neck pains after service, which had been caused by the saxophone strap.  She discussed her daughter's research on "musician athletes" like the Veteran, who suffered long term damage from the military-issued thin neck straps, which manifested as arm pain, numbness while sleeping, and tingling in the hands.  She wrote that the Veteran entered service healthy and left service damaged, insinuating that he became permanently impaired while in service.

As discussed previously, in assessing the evidence of nexus, the Board notes that, when it is evaluating the evidence of record, it must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens, 7 Vet. App. at 433.  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri, 4 Vet. App. at 471-73.

Again, in this case, the Board has received nexus opinions from multiple medical professionals.  Because these medical professional are presumed to have appropriate medical training and experience, the Board accepts all opinions as competent and credible.  Nevertheless, the Board must determine what evidence is the most probative.  Upon review of the medical evidence of record, the Board places more probative weight on the negative nexus opinions of the 2017 VHA letter specialists than on the 2016 gastroenterologist opinion and the 2017 chiropractor opinion.   

As previously discussed, with regard to the 2016 gastroenterologist's opinion, the doctor did not support his opinion with any rationale, and it is not apparent that he reviewed any medical records in support of this opinion.  With regard to the 2017 chiropractor's opinion, the Board notes that the opinion is based on the Veteran's statements, and not on medical principles, and does not specify the conditions being related to service.  The Board, therefore, places relatively little probative weight on these two opinions.

Conversely, the opinions of the 2017 VHA specialists are supported by rationales that thoroughly consider the medical evidence of record, including the Veteran's historical treatment records and relevant medical literature.  The Board finds these opinions credible and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, lay persons are competent to report what comes to them through their senses, but lack the medical training and expertise to provide a complex medical opinion as to the degree of severity of a medical condition, as such may involve considerations that are beyond just the perception of symptoms themselves.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran's spouse testified that the weight of the instrument would have been borne completely by the Veteran's neck, the Veteran's spouse is not competent to testify on this matter, because it is not information that she would have experienced through her senses.  The Veteran did not make these statements, and he would have been the one in the position to have the personal knowledge of the situation.  As such, although one of many rationales provided by the specialists is disputed by the Veteran's spouse's testimony, the Board does not find that it affects the probative weight assigned to the medical findings.  The Board accordingly affords greater probative weight to the negative nexus opinion of record than to the positive ones linking the Veteran's cervical spine to the claimed in-service event.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a cervical spine disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cervical spine disability is related to his service, the Board has not uncovered any probative medical evidence which supports such a connection, and the Veteran and his family members who indicated otherwise during the appeal period lack the medical expertise to competently determine the etiology of his cervical spine disability.

The Board concludes that the weight of the evidence is against a direct service connection for a cervical spine disability.

Being that the Veteran has a diagnosis of cervical spine degenerative changes, indicative of arthritis, for which a presumptive service connection could apply, further analysis is necessary to determine if a presumptive service connection for arthritis is warranted.  Ultimately, it is not.  The Board considered whether the Veteran has presented a continuity of symptomatology associated with cervical spine arthritis, but it finds that he has not done so.  The record contains no complaints relating to the Veteran's current cervical spine issues until 2002, more than twelve years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms of cervical spine arthritis since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's cervical spine arthritis symptoms began within one year following separation from service, the Board finds that the Veteran's cervical spine arthritis was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's cervical spine disability.  38 C.F.R. §§ 3.307, 3.309.

As such, lacking a direct or presumptive service connection for the Veteran's cervical spine disability, service connection is not warranted.




Bilateral Foot Disability

The Veteran is seeking service connection for his bilateral foot disability.  In July 2013, a VA examiner diagnosed bilateral metatarsalgia, bilateral hallux valgus, bilateral chronic bruised heel, and scattered minimal degenerative changes.

Service treatment records show that the Veteran sought treatment in August 1985 for sore feet, which had onset four days prior.  He reported blisters were starting to form and that his boots were too large and his feet felt tender when he walked.  The provider noted no discoloration, edema, or blister formation on examination and assessed the Veteran with having misfitted boots and directed the Veteran to the brace shop for foot measurements and to return to care as needed for the problem.  The records also contain orthopedic brace shop notes from the same day, which showed that the Veteran did, in fact, have misfitted footwear, and had been wearing a size 10R when he should have been wearing a 9W.  The Veteran did not seek additional treatment for his feet after the August 1985 visit, and even denied any foot trouble in a July 1987 medical history report.  As discussed above, the Veteran also reported having fallen from a 20-foot pole in-service in lineman training and landing on his feet.  He has alleged that his foot problems also could have been caused by that incident.  In addition, the Veteran has also asserted that his feet were always hurting in-service from wearing the military boots for long hours, and that they have continued to hurt since then.

Just as in the above discussions, the Veteran has a current bilateral foot disability and there is evidence, either recorded in service treatment records or asserted by lay statements, of in-service events/injuries involving his feet.  Therefore, this claim for service connection for a bilateral foot disability also turns upon a finding of a medical nexus linking his current disability to his in-service events/injuries.

The Veteran was afforded a VA examination for his bilateral foot condition in July 2013.  The Veteran reported that the heels of his feet had been painful since his military service, but the toes felt better since he did not have to wear boots anymore.  The examiner diagnosed bilateral metatarsalgia, bilateral hallux valgus, bilateral chronic bruised heel, and scattered minimal degenerative changes.  The examiner opined that the Veteran's current bilateral foot complaints were less likely than not incurred in or caused by boots that were too large in-service.  He further explained that the one service treatment record indicating foot complaints was for ill-fitting boots, not for any trauma that would cause his current bilateral foot complaints.  Further, there was no mention of foot issues on subsequent in-service examinations, and the scattered minimal degenerative changes noted on x-rays were age appropriate. 

In September 2017, the Board requested a VHA specialist opinion for clarity on the issue of whether the Veteran's bilateral foot condition was etiologically related to his active service.  See 38 C.F.R. § 20.901 (a).  As noted, such opinion was rendered in November 2017.  Both a board certified orthopedic surgeon and a physician holding the position of C&P Section Chief concluded that it was less likely than not that the Veteran had any foot disabilities that either began during or were otherwise caused by his military service.  In rendering this opinion, the specialists provided a detailed review of the Veteran's medical records and related medical literature and determined that there was no medical evidence or literature to support the Veteran's contention that his foot disabilities were caused by any event in service.  The specialists noted that service treatment records did not show evidence of any chronic or ongoing foot conditions.  They explained that the single 1985 sore feet treatment due to ill-fitting boots was a transient episode, since there were no other treatment records afterwards for the issue, and the 1987 comprehensive history and examination was silent for any feet pain or issues.  Of note, because the medical professionals who provided the opinion include an orthopedic surgeon and the chief of the C&P Section of the medical center, the two can be presumed to have the education and training commensurate with such positions, as they are an expert in orthopedics and an expert in VA examinations.

Again, as previously discussed, the Veteran submitted two letters from treatment providers, one from a chiropractor written in 2017, and one from a gastroenterologist dated June 2016.  The chiropractor indicated that he had treated the Veteran four times in April and May 2017 and stated that he felt the treatment the Veteran was receiving was service-related, as per his history presented by him.  The gastroenterologist's letter stated that the Veteran had continuing back and neck problems following an injury he received in the lineman training school in active service, and the letter was completely silent regarding any nexus statement for or mention of foot problems.  None of the Veteran's other medical records provide opinions linking his bilateral foot disability to his service.  

The Veteran testified before the Board in May 2016.  He stated that his feet hurt in service and have hurt continuously since, but he did not complain in service because he learned to deal with the pain.  As mentioned previously, the Veteran testified about falling off a 20-foot pole in training in service and landing on the back of his heels.  He stated that he was treated at the emergency room and that this incident occurred in 1985, despite there being no medical records of the incident associated with the file.

The Veteran, his spouse, and his mother-in-law submitted multiple written statements in support of his claim, many of which have been mentioned above, but are restated again here as they relate to the bilateral foot disability claim.  The Veteran's wife submitted a written statement dated in July 2012, wherein she wrote that her husband's pain issues began in service.  She stated that his feet began to bother him after standing at attention for hours playing saxophone in the army band, running, marching, and performing guard duty.  He continued to work through the pain because he was very dedicated to doing what he was told to do.  

The Veteran submitted a statement in support of his claim dated July 2012.  He wrote that, while in service, he ran and performed guard duty in his combat boots, even in severe weather.  He reported that his feet would hurt all the time and that he would tell his sergeant, who always responded for him to "just deal with it."  

The Veteran's wife submitted another written statement in July 2013.  She wrote that while he was on active duty, he sought medical treatment for aches in his feet.

The Veteran reiterated that he was told to basically "suck it up" regarding his foot pain in service in a written statement in his notice of disagreement submitted in September 2013.

The Veteran's wife submitted another written statement in October 2013, again stating that the Veteran was told to "be a soldier and deal with it" regarding his foot pain in service.  She also wrote that wearing boots for long periods as they did in service was known to cause lasting foot problems which often becomes apparent years after service has ended.  

A written statement submitted by either the Veteran or his representative in December 2013 argued that one percent of military members have documented shoe or foot problems, and the Veteran was one of them, as shown by his having sought treatment in service for his shoe and foot problems.

The Veteran's wife submitted another written statement in February 2014, claiming that the Veteran was very active prior to service and did not have issues with his feet until service.  She wrote that he sought care a number of times in the military, but was told to deal with it.  She also stated that he recently saw an Army podiatrist who told the Veteran that he had extremely high arches from wearing improper footwear for extended periods of time.

The Veteran's mother-in-law also submitted a written statement in March 2015, restating assertions made in prior written statements by the Veteran and his spouse, mainly that the Veteran complained of foot pains after service, which had been caused by standing in boots for long periods.  She wrote that the Veteran entered service healthy and left service damaged, insinuating that he became permanently impaired while in service.

VA treatment records during the appeal period show that the Veteran sought treatment for bilateral foot pain and received injections in his ankle for pain relief.  His first post-service complaints of foot pain were in 2002, and were then thought to have radiated down from his back pain.

As discussed previously, in assessing the evidence of nexus, the Board notes that when it is evaluating the evidence of record, it must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens, 7 Vet. App. at 433.  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri, 4 Vet. App. at 471-73.

Again, in this case, the Board has received nexus opinions from multiple medical professionals.  Because these medical professional are presumed to have appropriate medical training and experience, the Board accepts all opinions as competent and credible.  Nevertheless, the Board must determine what evidence is the most probative.  Upon review of the medical evidence of record, the Board places more probative weight on the negative nexus opinions of the 2013 VA examiner and 2017 VHA letter specialists than on the 2017 chiropractor opinion.   

With regard to the 2017 chiropractor's opinion, the Board notes that the opinion is based on the Veteran's statements, and not on medical principles, and also does not affirmatively mention treating the Veteran's bilateral foot condition.  The Board, therefore, places relatively little probative weight on this opinion.

Conversely, the opinions of the 2013 VA examiner and 2017 VHA specialists are supported by rationales that thoroughly consider the medical evidence of record, including the Veteran's historical treatment records and relevant medical literature.  The Board finds these opinions credible and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly affords greater probative weight to these negative nexus medical opinions of record.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a bilateral foot disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral foot disability is related to his service, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran and his family members who indicated otherwise during the appeal period lack the medical expertise to competently determine the etiology of his bilateral foot disability.

The Board concludes that the weight of the evidence is against a direct service connection for a bilateral foot disability.

Being that the Veteran has a diagnosis of bilateral foot degenerative changes, indicative of arthritis, for which a presumptive service connection could apply, further analysis is necessary to determine if a presumptive service connection for arthritis is warranted.  Ultimately, it is not.  The Board considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral foot arthritis, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's bilateral feet until 2002, more than twelve years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms of bilateral foot arthritis since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's bilateral foot arthritis symptoms began within one year following separation from service, the Board finds that the Veteran's bilateral foot arthritis was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's bilateral foot disability.  38 C.F.R. §§ 3.307, 3.309.

As such, lacking a direct or presumptive service connection for the Veteran's bilateral foot disability, service connection is not warranted.




ORDER

Service connection for a back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


